Citation Nr: 1042865	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-13 400	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the RO in St. Louis, 
Missouri.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Lincoln, Nebraska.

The Veteran testified at a Board hearing in March 2006.  In June 
2006, the Board determined that new and material evidence had 
been received to reopen his previously denied claims.  The 
underlying matter of his entitlement to service connection was 
remanded for additional development.

In July 2009, the matter on appeal was again remanded for 
additional development.

In May 2010, after the RO issued a May 2010 supplement statement 
of the case (SSOC), the Veteran submitted copies of VA medical 
records dated from December 2005 to February 2006.  The Board has 
reviewed that evidence and finds that it is duplicative and/or 
does not contain any meaningful information that bears on the 
outcome of the present appeal.  Accordingly, there is no need to 
return the case to the agency of original jurisdiction (AOJ) for 
preparation of another SSOC.  See 38 C.F.R. § 19.31 (2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran has been diagnosed with PTSD, there is no 
evidence or allegation that he engaged in combat with the enemy, 
nor are there service records or other supporting evidence 
corroborating the occurrence of any alleged in- service stressful 
experience, including in-service personal assault.

3.  The only probative medical opinion on the etiology of the 
Veteran's diagnosed PTSD is that his PTSD is more likely than not 
related to life-threatening traumatic events that he experienced 
after leaving active duty.

4.  No psychiatric disorder was noted in service, and the weight 
of the probative medical evidence indicates that the Veteran does 
not currently suffer from an acquired psychiatric disorder that 
is medically related to his period of active duty.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, 
to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a December 2009 letter provided notice to the 
Veteran of the  evidence and information needed to substantiate 
his claim for service connection on appeal.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The letter also informed the Veteran of the 
necessary information for claims for service connection for PTSD 
based on personal assault.  Lastly, this letter informed the 
Veteran of the information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.  After issuance 
of the above letter, and providing the Veteran and his 
representative additional opportunity to respond, the RO 
readjudicated the issue on appeal in a May 2010 SSOC.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment and personnel records, VA medical records, and the 
report of a March 2010 VA PTSD examination.  Also of record and 
considered in connection with the appeal is the transcript of 
March 2006 Board hearing, as well as various written statements 
provided by the Veteran, as well as by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran contends that he has PTSD as a result of a personal 
assault that occurred while he was incarcerated in a civilian 
Italian prison during service in the late 1970s; specifically, 
that he was sexually assaulted.  He has stated that he returned 
to duty after his release from the Italian prison, and that he 
was court-martialed and demoted.

Service treatment records are negative for treatment, findings, 
or diagnosis of a psychiatric disorder.  A November 1978 record 
notes that the Veteran had been in jail for four and a half 
months and that he had no known problems related to being in 
jail.  It was noted that there was no obvious evidence of 
physical trauma from jail experience.  In the Veteran's January 
1979 self-report of medical history he indicated that he had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.  No medical findings were noted from the 
examining physician on separation examination.

Service personnel records show that in May 1978, the Veteran 
received a reprimand for failure to report to duty.  The Veteran 
received an Article 15 for pushing and kicking other service 
members in the month of May 1978.  He received an oral reprimand, 
reduction to the grad of E-2 and forfeiture of $100.00.  In June 
1978, the Veteran made a false official statement and received an 
oral reprimand.  

The Veteran's DA Form 2-1 shows that he was in civilian 
confinement from June to November 1978.  Under appointments and 
reductions, it appears that the Veteran was reduced in rank from 
a PFC to PV2 in July 1978, which corresponds to his time in 
confinement. 

A November 1994 VA hospital discharge summary notes that the 
Veteran had a fight with his boss and had beaten him up.  He also 
admitted to feeling homicidal against his ex-wife, her boyfriend, 
and "a lot of people."  He was diagnosed with status post 
alcohol intoxication, PTSD, and anti-social personality disorder. 

An April 2000 VA mental health clinic record reflects that the 
Veteran reported he initially had psychiatric difficulties that 
began in 1977 while in the Army.  He claimed that when he was in 
Italy he was falsely imprisoned for four and a half months 
because of an assault on a transvestite that was committed by an 
acquaintance of his.  He reported extreme bitterness about this 
experience and humiliation over the sexual assaults committed on 
him while he was in prison.  The diagnoses included alcohol and 
cocaine abuse, acute stress reaction not elsewhere classified 
(NEC), and anti-social personality disorder

A February 2002 VA mental health clinic record reflects that the 
Veteran reported having had emotional problems since he was in 
the Army.  The diagnosis was history of PTSD, depression mild to 
moderate, impulse control disorder, and some antisocial 
personality traits.  

An October 2004 VA mental health clinic record notes that the 
Veteran was angry at many people and agencies.  He was facing 
possible jail time for three recent violations.  He made vague 
threats towards "people who might mess with me," but no one in 
particular.  The diagnosis was mood disorder not otherwise 
specified (NOS), rule out bipolar affective disorder, PTSD by 
history, alcohol abuse by history, cannabis abuse, and antisocial 
personality disorder traits.  

VA medical records from December 2005 to March 2006 show 
inpatient and outpatient treatment for various psychiatric 
diagnoses to include bipolar mood disorder, substance-induced 
mood disorder, alcohol dependence, cocaine dependence, and 
antisocial personality disorder. 

During the March 2006 Board hearing, the Veteran testified that 
while in Italy, he and a friend went to find a female companion.  
They picked up what they thought was a woman, but ended up being 
a man, so they beat this person up.  He contends that his friend 
told the authorities that he had beaten this person and he was 
imprisoned in an Italian prison.  During that time, he contends 
that he was sexually assaulted.  The Veteran stated that he was 
currently being treated for bipolar disorder and that he had 
previously been diagnosed with PTSD.  The Veteran stated that in 
service he told one person about the assault and that his parents 
knew about it.  

VA medical records from March 2006 to December 2008 reflect that 
the Veteran received treatment for various psychiatric diagnoses 
as previously noted, to also include depression.  The Veteran 
continued to report being assaulted in an Italian prison during 
his military service. 

In December 2009, the Veteran submitted a statement in support of 
his claim for PTSD secondary to personal assault.  He asserted 
that while incarcerated in an Italian prison in Naples Italy, he 
was sexually and physically assaulted.  The Italian guards 
assaulted him and he had no protection while incarcerated from 
these attacks.  These incidents happened twice while in prison.

A March 2010 VA PTSD examination report reflects that the VA 
examiner performed a comprehensive review of the claims file, 
noting pertinent evidence of record.  During the examination, the 
Veteran reiterated prior assertions as to being assaulted while 
in an Italian prison.  The diagnosis was PTSD, chronic, and 
antisocial personality disorder and narcissistic traits as noted 
in previous histories.  The VA examiner opined that the diagnosis 
of PTSD cannot be established until there is confirmation of the 
sexual assault.  The VA examiner opined that he could not find a 
change in the pattern of the Veteran's behavior that could 
indicate that an in-service sexual assault occurred.  The VA 
examiner furthered that the diagnosis of antisocial personality 
disorder has been made by a number of professionals who had 
treated the Veteran.  The pattern of behavior began as early as 
age 9 and by definition is a lifelong pattern of maladaptive 
behavior.  The VA examiner stated that he could find no evidence 
in the claims file of in the service treatment records that 
indicated there was some other condition that would better 
explain the behavior of the Veteran while he was on active duty.

The VA examiner further opined that the etiology of the diagnosed 
PTSD was more likely than not related to life-threatening 
traumatic events that the Veteran experienced after leaving 
active duty.  He further indicated that he found no evidence in 
his clinical interview that there was a psychotic process, noting 
that schizophrenia was mentioned in one report.  He also 
indicated that he could find no record indicating that the 
Veteran had psychiatric treatment while on active duty or within 
one year following active duty.  He noted that the Veteran 
reported on his separation physical anxiety and worry, but that 
this was not sufficient to indicate an axis I psychiatric 
condition or condition that would progress over time to an axis I 
psychiatric condition.  Both psychological tests were invalid in 
part because of over reporting of symptomatology.  That is more 
likely an explanation of why those boxes were checked on the 
separation physical.  The examiner pointed out that the examining 
physical for the separation physical did not find emotional 
symptoms significant enough to merit inclusion in his final 
diagnosis.

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link 
established by medical evidence between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  In this case, the Veteran's alleged 
stressor is not related to combat; hence, the Veteran's lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of physical and 
sexual assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which the 
Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 
281 (1999).  The provisions of § 3.304(f) reflect a recognition 
that service records may not contain evidence of personal 
assault, and that alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible evidence 
of an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 
17, Developing Claims for Service Connection for PTSD Based on 
Personal Trauma (Dec. 13, 2005).  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).

Initially, the Board notes that the Veteran has been diagnosed 
with PTSD, most recently during a March 2010 VA examination. That 
diagnosis notwithstanding, after carefully considering the 
evidence of record in light of the above-noted legal authority, 
the Board finds that there is no credible supporting evidence 
that the Veteran's claimed in-service personal assault (sexual 
and physical assault while imprisoned in an Italian prison)-his 
only alleged in-service stressor-actually occurred.

The Board has considered the claim in view of 38 C.F.R. § 
3.304(f)(3) and the relevant provisions of VA's Adjudication 
Manual.  However, no credible supporting evidence pertaining to 
the Veteran's claimed in-service stressor has been submitted.  
The March 2010 VA examiner opined that he could not find a change 
in the pattern of the Veteran's behavior that could indicate that 
an in-service sexual assault occurred, and attributed the 
Veteran's behavior in service to an anti-social personality 
disorder.   The Board notes that personality disorders are not 
considered diseases or injuries for compensation purposes, and, 
thus, are not considered disabilities for which service 
connection can be established.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding 
that 38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid regulation).   Furthermore, while, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury, no 
medical finding of aggravation has been indicated in this case 
and as such, is not applicable. (see VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

The Board accords great probative value to the March 2010 VA 
examiner's opinions.  Clearly, the reviewing physician reached 
his conclusions only after examination of the Veteran, and 
extensive review of the service and post-service records.  Hence, 
the Board finds that the most persuasive medical evidence that 
specifically addresses the question of whether the Veteran has a 
psychiatric disorder, to include PTSD, related to service 
militates against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Significantly, neither the Veteran nor his 
representative has presented or identified any contrary medical 
opinion that would, in fact, support the claim for service 
connection for a psychiatric disorder, to include PTSD.  The 
Board also points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis 
v. Derwinski, 1 Vet. App. 66 (1991).

Therefore, the Board finds that the preponderance of the evidence 
is against a finding that any psychiatric disorder, to include 
PTSD, was incurred in or aggravated by service.  The evidence 
does not show that any psychosis manifested to a compensable 
degree within one year following separation from service.  The 
evidence does not show a medical diagnosis of PTSD based on 
corroborated in-service stressors.  And personality disorders are 
not considered disabilities for which service connection can be 
granted.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

The Board notes that lay evidence may establish the existence of 
a current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, a claimant generally is not 
competent to diagnose his mental condition; he is only competent 
to identify and explain the symptoms that he observes and 
experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

For all the foregoing reasons, the claim for service connection 
for a psychiatric disorder, to include PTSD, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the competent and probative evidence does not support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, 
is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


